Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 9, the language “the bottom of a shaft body” lacks a proper antecedent basis.  More appropriate language would be “six shafts each comprising a shaft body with a bottom, wherein the bottom of the shaft body”.  
In claim 1, lines 11 and 12, the language “the printed circuit board side” lacks a proper antecedent basis.  More appropriate language would be “a printed circuit board side”.  
In claim 1, line 14, the language “the circle” lacks a proper antecedent basis.  More appropriate language would be “the circular copper foil”.  
In claims 2-4, the preambles of these claims are inconsistent with that of independent claim 1.  More appropriate language would be “The surface orientation sensing structure 
In claim 2, line 2, the language “the slit line” lacks a proper antecedent basis.  More appropriate language would be “a slit line”.  
In claim 2, line 3, the language “the four shafts” lacks a proper antecedent basis.  Although claim 1 defines the six shafts, the claim does not specify four shafts.  More appropriate language would be “four of the shafts”.  
In claim 6, line 2, the language “the shaft” is unclear as claim 5 defines a central shaft and claim 1 defines “six shafts”.  More appropriate language would be “the central shaft”.  
Allowable Subject Matter
Claims 1-8 read over the prior art of record.  Claim 1 defines a sensing structure that is disposed within upper and lower semi-spherical covers with six shafts penetrating the cover comprising six printed circuit boards that form a hexahedron and each have a circular copper foil and four arc-shaped copper foils with a common center and six rotatable shafts, each comprising a chassis copper foil with three brush sheets and wherein the sweeping paths of the first and second brush sheet are located at the circular copper foil and the sweeping path of the third brush sheet covers the four arc-shaped copper foils and the third brush sheet sweeps the arc-shaped copper foils such that the rotation of one of the shafts causes a level change signal.  The prior art lacks the teaching for this combination of features.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711